Opinion issued September 19, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00465-CV
____________

RUSS GRANT D/B/A GABION CONSTRUCTION SERVICES, INC.,  Appellant

V.

WILLIAM STANLEY KEE,  Appellee



On Appeal from the 312th District Court
Galveston County, Texas
Trial Court Cause No. 01CV0720



O P I N I O N
	Appellant has filed a motion to dismiss her appeal.  More than 10 days has
elapsed and, and no objection has been filed.  No opinion has issued.  Accordingly,
the motion is granted, and the appeal is dismissed without prejudice.  Tex. R. App.
P 42.1(a)(2).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Hedges, Keyes, and Price. (1)
Do not publish.  Tex. R. App. P. 47.
1.    The Honorable Frank C. Price, former Justice, Court of Appeals, First
District of Texas, participating by assignment.